DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 4, 5, 13, and 14 have been amended. Claims 2 and 6-12 have been cancelled. Claims 15, 16, and 17 have been added. Claims 1, 3-5, and 13-17 are currently pending. 

Response to Arguments

Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Nose does not teach “burning, by the driver IC, the grayscale data to the memory” nor combination of SPI interfaces of claim 1, the Examiner respectfully disagrees. 

Nose discloses a differential signal packet sent to an image display circuit that parses the packet (Fig. 1A & Fig. 1B, 12) and retrieves pixel data ([0031], “the control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets”), and that saves the pixel data into a memory (Fig. 1B, 13; [0041], “image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16”). Nose further discloses that the interface and differential signal packet uses the MIPI protocol ([0024], “interface circuit 11 is configured to support the operations defined in the MIPI-DSI specification”). While Applicant argues that the data is being stored in memory “rather than being burned into storage which inherently require stable, uninterrupted burning procedure”, the claim limitations do not explicitly state what goes into burning data (i.e. etching into memory with a laser) nor whether burning of data requires a different type of formatting of data as opposed to just storing data into memory in order to avoid data mismatch. Thus, since Nose discloses storing data by the display processor in Fig. 1A and Fig. 1B, it can be interpreted as burning data. 
Nose does not explicitly teach converting between MIPI protocol and SPI protocol, thus the reference Han was newly incorporated in light of the newly amended claim limitations to disclose an integrated circuit chip (Fig. 2, 100) that has a MIPI interface (Fig. 2, 120, MIPI) and a SPI interface (Fig. 2, 140, SPI) and converts data packets between the two interfaces ([0060], “the interface packet converter 150 may perform packet structure conversion (rearrangement) between the MIPI and the SPI.  The converted data includes a content substantially identical to that of the original data, but has a format (packet structure) different from that of the original data”). While Applicant argues that there is no reason to combine the teachings of a SPI interface to combine into the system of Nose, the newly incorporated reference Han further states that as [0004], “performance of a display, an image sensor, and the like, which are included in an electronic device such as a mobile device, is improved and their resolution increases, the amount of data transmission to the display is rapidly increasing” and that as [0006], “the number of physical lanes of an interface between chips or devices used in a display system such as a mobile device is increasing, and many problems can result.  For example… the increased number of lanes may lead to more complex arrangement of the chips for physical connection”. Thus, it is clear that with higher resolution data, higher resolution signals are transmitted to memory and as a result higher pin/lane counts are required, and that by converting between a high-speed interface like MIPI with a lower-speed interface like SPI (see Han: [0058]), one can accommodate for high resolution data transfer to a low-speed device such as a SPI flash memory, without increasing costs to implement an expensive high pin/lane count MIPI flash memory. Therefore, the cost of the system can be reduced using the teachings of Han while also increasing the diversity of flash memory devices that can be used in the system. 

Applicant’s arguments with respect to claims 1 & 13 limitations of converting a differential signal data packet using MIPI into a SPI data packet have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (US 2016/0293096) in view of Lin (US 2008/0198115) in further view of Han (US 2019/0130845).

Regarding claim 1, Nose teaches a data burning method applied to a display module (Fig. 1A & 1B, 2, LCD Panel) including a driver Integrated Circuit (IC) (Fig. 1A and Fig. 1B, 3, Driver Circuit) and a memory (Fig. 1B, 16, Memory), comprising: receiving, by the driver IC (Fig. 1A, 3, Driver Circuit), a differential signal data packet (Fig. 1A, 12, Control circuit of Driver Circuit 3; Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets) from a signal generator (Fig. 1A, 4, Host Signal Generator), through a differential signal interface (Fig. 1A, 11, I/F circuit; Paragraph 0024, interface circuit 11 operates as a receiver that receives the differential clock signal and the differential data signals from the host 4), the differential signal data packet comprising grayscale data (Paragraph 0042, data latch 17 latches image data from the memory 16 and forwards the latched image data to the grayscale voltage selector circuit 18); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 1A, 31, Packet Analysis to Pixel_Data; Paragraph 0031, When a reception packet incorporates image data, the control circuit 12 forwards the image data to the drive circuitry 13.  In FIG. 1A, the image data to be forwarded to the drive circuitry 13 are denoted by the legend "PIXEL_DATA"); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0041, image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16); and wherein the differential signal interface is an MIPI (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), and the differential signal data packet is an MIPI data packet (Paragraph 0035, the horizontal sync packet and the command packet are both defined in the MIPI-DSI specification). 
Nose discloses a differential signal packet sent to an image display circuit that parses the packet and retrieves pixel data, and further saves the pixel data into a memory. Nose does not explicitly disclose that the pixel data is related to grayscale data. 
Lin teaches receiving, by the driver IC (Fig. 3A; Paragraph 0017, FIG. 3A, the drive device of the present invention includes a look-up table 10 (including 3 gamma values), a memory controller 12, a memory 14, and an overdrive module 16, and also can further include an adjustable gamma module 20), a signal data from a signal generator (Fig. 3A, Current Grayscale Value (g1)), the signal data comprising grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Paragraph 0018, the look-up table 10 or the gamma curve can be used to convert the current grayscale value to the proper drive voltage.  Then, the current grayscale value from the look-up table 10 is transmitted to the memory controller 12 through the adjustable gamma module 20); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).
Neither Nose nor Lin explicitly teach converting the differential signal interface MIPI data packet into a SPI data packet to be burned into the memory. 
Han teaches wherein the driver IC (Fig. 2, 100; Paragraph 0050, a display driver integrated chip (or display driver integrated circuit, DDI) 100 included in the display module 1000 through the first interface IF1) is connected with the memory (Fig. 2, 3001, Flash Memory) through serial peripheral interface (SPI) transmission lines (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)), and the burning, by the driver IC, the grayscale data to the memory comprises: packaging, by the driver IC, the grayscale data into an SPI data packet (Paragraph 0060, the interface packet converter 150 may convert a packet structure of data compatible with the first interface IF1 into a packet structure of data compatible with the second interface IF2) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]), and wherein the differential signal interface is a mobile industry processor interface (MIPI), and the differential signal data packet is an MIPI data packet (Fig. 2, 120, IF1; Paragraph 0061, the interface packet converter 150 may convert data defined by standards of the MIPI into serial data (packet) defined by standards of the SPI in the unit of one byte).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
See Han: Paragraphs 0006 & 0067).

Regarding claim 3, the combination of Nose/Lin/Han teaches the method of claim 1. Nose teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the data comprises: parsing, by the driver IC, the differential signal data packet to obtain the data (Paragraph 0050, When the control circuit 12 receives a command packet as the reception data DSI_DATA, for example, it is necessary for the drive circuitry 13 to store the command specified by the command packet into the command register 21a of the register circuit 21 of the drive circuitry 13 and to perform the operation specified by the command) and storing the data in a register of the driver IC (Fig. 1B, 21, Registers; Paragraph 0044, the grayscale voltage selector circuit 18, the source driver circuit 19 and the gate control driver 20) in response to the commands stored in the command register 21a and the parameters stored in the parameter register 21b). 
Nose does not explicitly teach the signal data packet contains grayscale data. 
Lin teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the grayscale data comprises: parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); and storing the grayscale data Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 4, the combination of Nose/Lin/Han teaches the method of claim 1. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a mobile industry processor interface (MIPI) data packet of the signal generator is sent (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 5, the combination of Nose/Lin/Han teaches the method of claim 1. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a burning instruction is received by the driver IC (Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets. When a reception packet is a command packet, for example, the control circuit 12 accesses control data to or from a register circuit provided in the drive circuitry 13 in response to the contents of the command packet), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Han teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 13, Nose teaches a data burning device (Fig. 1A & Fig. 1B, 1, Device), comprising the memory (Fig. 1B, 16, Memory), the driver IC (Fig. 1A & Fig. 1B, 3, Driver IC); wherein: the driver IC is configured to implement the data burning method when executing, and the data burning method comprises: receiving, by the driver IC (Fig. 1A, 3, Driver Circuit), a differential signal data packet (Fig. 1A, 12, Control circuit of Driver Circuit 3; Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets) from a signal generator (Fig. 1A, 4, Host Signal Generator), through a differential signal interface (Fig. 1A, 11, I/F circuit; Paragraph 0024, interface circuit 11 operates as a receiver that receives the differential clock signal and the differential data signals from the host 4), the differential signal data packet comprising grayscale data (Paragraph 0042, data latch 17 latches image data from the memory 16 and forwards the latched image data to the grayscale voltage selector circuit 18); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 1A, 31, Packet Analysis to Pixel_Data; Paragraph 0031, When a reception packet incorporates image data, the control circuit 12 forwards the image data to the drive circuitry 13.  In FIG. 1A, the image data to be forwarded to the drive circuitry 13 are denoted by the legend "PIXEL_DATA"); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0041, image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16); and wherein the differential signal interface is an MIPI (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), and the differential signal data packet is an MIPI data packet (Paragraph 0035, the horizontal sync packet and the command packet are both defined in the MIPI-DSI specification). Nose does not explicitly teach computer programs which convert between a received differential MIPI data packet and a SPI data packet to be burned to the memory.
Han teaches computer programs which are stored in the memory and capable of being executed by the driver IC (Fig. 2, 100, DDI & Fig. 9); wherein the driver IC is configured to implement the data burning method when executing the computer programs (Fig. 2, Burning in Flash Memory 3001), and the data burning method comprises: receiving, by the driver IC, a differential signal data packet from a signal generator, through a differential signal interface, Fig. 2, Receiving via 120; Paragraph 0053, host processor 2000 may generate the compensated image data CID by applying the data offset values to the image data.  In an embodiment, the host processor 2000 may include an image data compensator 2020 for performing luminance compensation, gray scale compensation, degradation compensation, etc. for the image data); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 2, 150; Paragraph 0060, the interface packet converter 150 may perform packet structure conversion (rearrangement) between the MIPI and the SPI.  The converted data includes a content substantially identical to that of the original data, but has a format (packet structure) different from that of the original data); and burning, by the driver IC, the grayscale data to the memory, wherein the driver IC is connected with the memory through serial peripheral interface (SPI) transmission lines (Paragraph 0067, DDI 100 includes the interface packet converter 150 for performing packet structure conversion between the interface of the host processor 2000 and the interface of the NVM 3000.  Thus, the data communication between the host processor 2000 and the NVM 3000 can be performed), and the burning, by the driver IC, the grayscale data to the memory comprises: packaging, by the driver IC, the grayscale data into an SPI data packet (Paragraph 0073, second interface IF2 may be the SPI.  For example, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0066, NVM 3000 may communicate with the DDI 100 through the second interface IF2), and wherein the Paragraph 0071, the first interface IF1 may be the MIPI.  The first interface IF1 of the DDI 100 may include a slave PHY corresponding to the host processor 2000).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 14, the combination of Nose/Lin/Han teaches the method of claim 1. Nose does not explicitly teach a computer readable storage medium with computer programs stored thereon, wherein the computer programs are executed by a driver IC so as to perform the steps of the data burning method according to claim 1.
Han teaches a non-transitory computer readable storage medium with computer programs stored thereon, wherein the computer programs are executed by a driver IC so as to perform the steps of the data burning method according to claim 1 (Fig. 2, DDI 100 & Fig. 9).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Han and allow the driver 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 15, the combination of Nose/Lin/Han teaches the device of claim 13. Nose teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the data comprises: parsing, by the driver IC, the differential signal data packet to obtain the data (Paragraph 0050, When the control circuit 12 receives a command packet as the reception data DSI_DATA, for example, it is necessary for the drive circuitry 13 to store the command specified by the command packet into the command register 21a of the register circuit 21 of the drive circuitry 13 and to perform the operation specified by the command) and storing the data in a register of the driver IC (Fig. 1B, 21, Registers; Paragraph 0044, the grayscale voltage selector circuit 18, the source driver circuit 19 and the gate control driver 20) in response to the commands stored in the command register 21a and the parameters stored in the parameter register 21b). 
Nose does not explicitly teach the signal data packet contains grayscale data. 
Lin teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the grayscale data comprises: parsing, by the driver IC, the differential signal data packet Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); and storing the grayscale data (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 16, the combination of Nose/Lin/Han teaches the device of claim 13. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a mobile industry processor interface (MIPI) data packet of the signal generator is sent (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Han teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Regarding claim 17, the combination of Nose/Lin/Han teaches the device of claim 13. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a burning instruction is received by the driver IC (Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets. When a reception packet is a command packet, for example, the control circuit 12 accesses control data to or from a register circuit provided in the drive circuitry 13 in response to the contents of the command packet), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Han teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 2, 140, IF2; Paragraph 0058, second interface IF2 may correspond to a low-speed serial interface for data communication of the NVM 3000 (for example, a flash memory).  For example, the second interface IF2 may correspond to a serial peripheral interface (SPI)) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0073, the second interface IF2 may be a quad SPI.  Accordingly, the second interface IF2 communicates with the flash memory 3001 through a clock/chip selector channel SCLK/CS and four data input/output channels DQ[0] to DQ[3]).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Han and allow the driver circuit of Nose to receive MIPI differential data packets of Nose and further package the MIPI data packets into SPI packets and to transmit the SPI packets into a SPI flash memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between host devices that utilize MIPI interface standard and flash memory devices that utilize the commonly used and well-known SPI interface standard, thus increasing the diversity of devices that can be utilized without increasing the number of interface lanes required for complex communications (See Han: Paragraph 0006).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184